GIVAN, Justice,
dissenting.
I respectfully dissent from the majority opinion in this case. I believe the State is correct in its observation that the fact the witness Griggs was escaping the death penalty by way of a plea bargain was sufficient to inform the jury of the bias and prejudice of Griggs, I also believe the State is correct when it observes that to allow appellant on the cross-examination of Griggs to go into all of the penalties he might be avoiding by his plea bargain would be to allow appellant to indirectly inform the jury as to the penalty range to which appellant was being subjected. The State is correct that such a procedure is improper. State v. Williams (1982), Ind., 430 N.E.2d 756; Taylor v. State (1981), Ind., 420 N.E.2d 1231.
Even if we would assume for the sake of argument that it was error to exclude the evidence of the various penalties, I cannot see where it would be reversible error to do so. I can see no benefit to knowing the detail of avoiding lesser penalties when the jury was fully advised the witness was avoiding the death penalty.
The trial judge was correct in his ruling and should be affirmed.
PIVARNIK, J., concurs.